       Case 4:20-cv-00427-JM-JTK Document 86 Filed 08/03/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

IAN B. MOYTEY,                                                                PLAINTIFF
ADC #600300

                                  4:20CV00427-JM-JTK

BILL HIGGINS, et al.                                                        DEFENDANTS

                                          ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.   There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Plaintiff=s Motion for Class Certification (Doc. No.

49) is DENIED.

       IT IS SO ORDERED this 3rd day of August, 2020.



                                          _________________________________
                                          JAMES M. MOODY, JR.
                                          UNITED STATES DISTRICT JUDGE




                                             1
